Citation Nr: 0614948	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  00-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a right elbow contracture with ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In its decision, the RO, 
in pertinent part, awarded a 20 percent disabling rating for 
the veteran's service connected right elbow contracture with 
ulnar neuropathy.  The same decision also determined that new 
and material evidence had not been submitted sufficient to 
reopen the claim for a low back condition.

In September 2002, the Board reponed the claim of entitlement 
to service connection for a low back disability.  The Board 
granted service connection for a low back disability in its 
June 2003 decision.  As such, the claim is no longer in 
appellate status.  

 In a separate September 2002 memorandum, the Board ordered 
further development with regard to the issue of entitlement 
to an increased rating for the right elbow contracture with 
ulnar neuropathy pursuant to authority then granted by 
38 C.F.R. § 19.9(a)(2) (2002).  During the pendency of the 
appeal, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003)(hereinafter "DAV").  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C.A. § 7104(a), 
because 38 C.F.R. § 19.9(a)(2), denied appellant's "one 
review on appeal to the Secretary" when the Board considered 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  In light of the Federal Circuit decision in December 
2003, the Board remanded the claim to the RO, which would 
resume all development functions.  

The claim has been returned to the Board and is ready for 
appellate disposition.  The veteran presented testimony 
before the RO in July 2000.  The transcript has been obtained 
and associated with the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's right elbow flexion contracture is 
productive of no more than extension of the forearm, major, 
limited to 75 degrees.  Ulnar neuropathy has been determined 
not to be responsible for the flexion contracture.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for a disability evaluation in excess of 20 
percent for right elbow flexion with ulnar neuropathy have 
not been met.  38 U.S.C.A. § 1152; 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Code 5207, 4.124(a), Diagnostic Code 
8516 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

First, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ after the December 2003 Board remand, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided in May 2004, the claim was 
readjudicated in the January 2006 supplemental statement of 
the case (SSOC) provided to the veteran.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument over 
the years in support of his claim.  Therefore, with respect 
to the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the May 2004 
letter as to what kinds of evidence was needed to 
substantiate the increased rating claim.  The veteran was 
notified that the evidence must show that his service-
connected right elbow contracture with ulnar neuropathy had 
increased in severity.    Further, the September 1998 rating 
decision, the February 2000 statement of the case (SOC), and 
the January 2001 and January 2006 SSOCs, in conjunction with 
the May 2004 VCAA letter, sufficiently notified the veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate that claim.  

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claim; thus, the Board finds that he 
was fully notified of the need to give to VA any evidence 
pertaining to his claim.  As the claim is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not having 
been notified about evidence needed to support a claim for a 
certain effective date for an award of benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board concludes that current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice to the veteran was at worst harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Id.; Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005); rev'd on other grounds, Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, and reports of VA examination have been 
obtained in support of the claim on appeal.  The veteran 
provided testimony before the RO in July 2000.  The 
transcript has been obtained and associated with the claims 
folder.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  



Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The veteran contends that his service-connected right elbow 
contracture with ulnar neuropathy warrants a rating in excess 
of 20 percent disabling due to such symptoms as radiation of 
numbness, tingling and paresthesias that extend down the 
ulnar aspect of his right forearm into this fourth and fifth 
digits of his right hand, swelling, locking, popping, 
stiffness, weakness, pain, and fatigability with activities.

Historically, service connection for right elbow contracture 
with ulnar neuropathy was awarded in a January 1992 rating 
decision.  The RO assigned a 10 percent rating effective 
September 1991.  The veteran filed a request for an increased 
rating in January 1998.  In September 1998, the RO awarded an 
increased 20 percent rating effective January 1998.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claim and as such, it remains 
in appellate status. 

The veteran's right elbow contracture has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5207, and 38 C.F.R. 
§ 4.124a, DC 8516, as 20 percent disabling.  A 20 percent 
disability evaluation is assigned under DC 5207 for extension 
of the forearm, major, limited to 75 degrees.  38 C.F.R. 
§ 4.71a.  DC 8516 provides for incomplete paralysis of the 
ulnar nerve.  38 C.F.R. § 4.124a. 

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to, the veteran's service medical 
and personnel records, reports of VA examination dated 
between 1991 and 2005, VA outpatient treatment records dated 
between 1999 and 2003, and testimony presented before the RO 
in July 2000.  After careful consideration, the Board finds 
that the veteran's right elbow contracture with ulnar 
neuropathy more closely approximate the criteria for the 
current 20 percent.  

In this regard, at the outset the Board notes that x-rays of 
the veteran's right elbow dated between 1991 and 2005 are 
negative for any bony abnormalities that would indicate a 
mechanical block that would lead to flexion contracture.  
Upon VA examination in May 1996, a 25 degree ankylosing 
flexion of the right elbow was present.  There was a very 
mild decrease in total flexion.  In July 1998, the examiner 
felt there was some progression of functional impairment of 
the right elbow.  The 25 degree flexion contracture was still 
present.  Only slight crepitation was felt when the right 
elbow was moved.  Range of motion was 70 to 120 degrees.  
Forearm pronation was zero to 80 degrees.  Hand grip was 
3.8/5.  Decreased sensation of the ulnar sensation was noted.  

A February 1999 electromyography (EMG) was normal.  There was 
no evidence of right median or ulnar nerve entrapment or 
brachial plexopathy.  VA outpatient treatment records dated 
in July 2000 show partial flexion of the right elbow at 15 
degrees.  An October 2000 entry reveals the veteran stopped 
driving trucks because of prescription medications taken for 
his back.  In March 2001, he was worked full time as a 
medical clerk at the VA Medical Center (VAMC).  The same 
entry also noted his pain and weakness in the right elbow was 
stable.  

Upon VA examination in December 2002, range of motion of the 
right elbow showed 130 degrees of flexion and -45 degrees of 
extension with active motion and -35 degrees with passive 
motion.  Supination of the right forearm was 80 degrees with 
posterior medial pain.  Pronation was 90 degrees with no 
pain.  The circumferences of the right elbow were equal to 
the left at 28 centimeters.  Grip strength was 3/5.  Thumb 
abduction was 3/5.  There was no visible atrophy of the right 
hand.  There was a positive Tinel sign with percussion over 
the ulnar nerve at the posterior medial elbow.  There was 
tenderness in the right ulnar groove.  There was no 
tenderness found directly over the medial epicondyle.  There 
was no varus or valgus laxity of the right elbow on ligament 
stress testing.  The examiner opined the limitation of motion 
of the right elbow was consistent over the years. 

The veteran was afforded a VA neurological examination in 
January 2003.  The examiner performed a complete and thorough 
review of the veteran's claims folder.  The veteran had right 
elbow extension to 140 degrees.  There was decreased pain in 
the veteran's right hand in digits one through five.  The 
veteran had a nonanatomic distribution of sensory loss.  He 
had decreased pain in a path on his forearm in C6 and C7 
dermatomes.  An additional EMG was performed.  Distal latency 
of the ulnar nerve was normal.  There was possible mild but 
not definite ulnar compression across the elbow.  The 
examiner indicated that if ulnar neuropathy were present, it 
would not cause the veteran's flexion contracture at the 
elbow.  

In January 2004, an addendum opinion was prepared by the 
January 2003 VA neurological examiner.  The examiner noted 
there was a borderline nerve conduction study of the right 
ulnar nerve across the right elbow in July 1990, with no 
resulting abnormality.  Previously, there was a normal nerve 
conduction study in May 1986.  The examiner noted in January 
2003, the veteran had a nonanatomic sensory loss in the right 
hand which could not be accounted for solely by a right ulnar 
neuropathy.  He further noted that in January 2003 there was 
an absent Tinel sign over the right elbow.  The examiner 
concluded there was minimal disability due to ulnar 
compression neuropathy.  He indicated that his sensory 
examination could not be interpreted specifically due to 
ulnar entrapment neuropathy.  He further indicated there was 
no weakness in the right arm and incoordination or fatigue 
would not be caused by an ulnar neuropathy nor would a right 
ulnar compression neuropathy at the elbow cause any pain.  

The examiner concluded the nerve conduction and clinical 
findings were consistent with a very mild deficit in the 
right ulnar nerve at the elbow.  He further stated the right 
elbow contracture was not related to right ulnar neuropathy 
but rather due to right elbow strain or tennis elbow.  The 
examiner noted the veteran was having right elbow pain prior 
to entering the service.  He indicated that it was not clear 
how much of the pain was service related.  The examiner's 
final conclusion was the veteran did not have a neurological 
problem.

Finally, in November 2005, the veteran was afforded a VA 
orthopedic examination.  The examiner noted the veteran was 
right hand dominant. There was no obvious atrophy, bony 
abnormality, or scars of the right upper extremity.  There 
was good musculature.  There was no effusion of the elbow or 
tenderness over the lateral epicondyle.  The veteran did have 
tenderness over the medial epicondyle.  The veteran had a 
positive ulnar Tine's test.  The veteran had full flexion to 
140 degrees and active extension to -30 degrees associated 
with pain.  Passively, the examiner was able to get the 
veteran to -15 degrees.  The examiner was not able to detect 
a true mechanical block.  She indicated there seemed to be 
more of a guarding type of block.  There was decreased 
sensation to light touch and pinprick of his fourth and fifth 
digits.  The veteran had full supination and pronation of the 
forearm with no pain and no pain to resistance.  

The examiner indicated the veteran did have a cubital tunnel 
type of syndrome with ulnar nerve compression or neuropathy 
at the elbow.  She indicated that ulnar nerve neuropathy 
would not account for the right elbow contracture.  There 
were no bony abnormalities of the right elbow that would 
indicate a mechanical block that would lead to flexion 
contracture.  The examiner opined there was no pathology that 
indicated any significant disability.  She further noted 
there was pain with extension of the right elbow, but the 
veteran had a functional arc of range of motion.  She 
concluded that the veteran's pain symptoms were secondary to 
right ulnar nerve entrapment, but there was no particular 
explanation for his right arm flexion contracture except 
guarding secondary to pain.  The examiner found there was no 
specific orthopedic pathology to account for his contracture.  
She further concluded that that the veteran did not have 
significant disability because he had a "completely 
functional range of motion of his right elbow."

While a 20 percent rating is warranted, there is no objective 
medical evidence of extension of the forearm, major, limited 
to 90 degrees to warrant a 30 percent rating under DC 5207.   
38 C.F.R. § 4.71a.  The Board has also considered rating the 
veteran's service-connected disability under a different 
Diagnostic Code, but finds none that may be assigned on the 
facts of record or which would avail the veteran of a higher 
disability rating.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."   See Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

There is no objective medical evidence of favorable ankylosis 
of the elbow at an angle between 90 degrees and 70 degrees 
(DC 5205); limitation of flexion of the forearm to70 degrees 
(DC 5206); other impairment of the Flail joint (DC 5209); 
nonunion of the radius and ulna with flail false joint (DC 
5210); impairment of the ulna, nonunion in the upper half 
with false movement, without loss of bone substance or 
deformity (DC 5211); nonunion of the radius in the lower half 
with false movement (DC 5212); or impairment of supination 
and pronation (DC 5213).  38 C.F.R. § 4.71a.  

In light of the veteran's credible complaints of pain in his 
right elbow, functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness, 
were also considered and are reflected in the current 20 
percent rating. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, functional 
impairment of the right elbow has not been found to be 
significant and the complaints of pain are provided for in 
the current 20 percent rating.  There were no objective 
manifestations of excessive fatigability, incoordination, 
swelling, deformity, or gross atrophy of the right elbow. 

The Board has also considered whether a higher rating would 
be warranted under DC 8516; however, there is no evidence of 
incomplete paralysis of the ulnar nerve of the right elbow.  
As noted above, the January 2003 EMG showed the distal 
latency of the ulnar nerve was normal.  There was possible 
mild but not definite ulnar compression across the elbow.  
Further, the January 2003 examiner opined the veteran did not 
have a neurological problem.

The veteran's representative has argued for separate ratings 
for the right elbow flexion contracture and the ulnar 
neuropathy.  However, in order to avoid pyramiding, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  

VA regulations do not preclude the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such conclusion on its own.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  In the veteran's case at hand, the 
Board notes that the RO did not grant compensation benefits 
on this basis.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's right 
elbow flexion contracture with ulnar neuropathy has not 
required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  The evidence of record 
contains an October 2000 VA outpatient treatment record which 
notes the veteran stopped driving trucks because of 
prescription medications taken for his back.  In March 2001, 
the veteran was working full time as a medical clerk at the 
VAMC.  Upon VA examination in December 2002, the veteran was 
working for the Illinois Highway Department.  Thus, the 
currently assigned 20 percent rating adequately compensates 
the veteran for the nature and extent of severity of his 
right elbow flexion contracture with ulnar neuropathy.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.


ORDER

Entitlement to a rating in excess of 20 percent disabling for 
right elbow flexion contracture with ulnar neuropathy is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


